PER CURIAM.
The petitioner seeks certiorari review of an order dismissing his complaint for declaratory relief and mandamus. We agree with the trial court that the petitioner failed to allege an entitlement to declaratory relief, and, with one exception, we agree that the mandamus claims were properly dismissed. The complaint is sufficient to state a claim that the Department of Corrections failed to investigate the April 7, 2000 infraction by interviewing witnesses identified by the inmate. See Fla. Admin. Code 33-601 .305 (2000). Because the complaint was dismissed without a response, the record does not refute this claim. Accordingly, we grant the petition for writ of certiorari and remand the case for the purpose of addressing this issue. We deny the petition as to the remaining issues raised in the complaint for declaratory relief and mandamus.
BOOTH, WEBSTER and PADOVANO, JJ., concur.